Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: Applicant’s claims require - 
generating a service credential for a service instance of a first service, upon being informed, by a fabric, that the fabric will provision the first service;
generating a toolchain credential for a toolchain to which the instance of the first service will be bound, upon being informed by the fabric that the fabric will bind the service instance to the toolchain; and
storing respective keys for the service credential and the toolchain credential for the first service in a local database.
Available prior art, Kravitz, Hetzel and Kim teach receiving requests and generating private credentials and storing keys but do not teach the above limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

2.	Claims 1-20 are allowable over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494